NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 5/4/2021. In particular, claim 1 has been amended to recite “…b) modifying a hydroxyl group group on the polyhydroxy benzene compound crosslinked with formaldehyde with a chemical linker comprising a reactive moiety comprising an alkyne or an azide, thereby producing a functionalized aerogel, wherein the chemical linker is further bound to a signaling moiety via the alkyl or the azide via click chemistry, wherein the functionalized aerogel comprises the aerogel, the chemical linker, and the signaling moiety, wherein the chemical linker is bound to both the signaling moiety and the aerogel.” New claims 20-28 are added. 
It is noted that the newly introduced limitations were not present at the time of the preceding action. For this reason it is proper to make the present action FINAL.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable Terlesky et al. (US 2004/0152085). 
Terlesky et al. teaches a substrate for collecting nucleic acids, such as for example DNA, the substrate comprising a surface, an aerogel coated on said surface (which corresponds to “providing an aerogel”), an active silane attached to said aerogel (which corresponds to “modifying the aerogel with a chemical linker”), and a nucleic acid binding agent attached to said silane (which corresponds the detection portion of a signaling moiety). Examples of silane include amino silanes, which falls within the scope of the chemical linker comprising an amine recited instant claim 20. See ¶19 of Terlesky. The silane, including amino silanes, is the chemical linker bound to both the aerogel and the signaling moiety. The nucleic acid binding agent is attached to the silane and is the detection portion of the signaling moiety recited in the instant clams. The nucleic acid binding agent binds a nucleic acid such as DNA, which is the target binding portion. See abstract of Terlesky et al. 
Terlesky et al. teaches that examples of aerogels include those made from resorcinol and formaldehyde (see ¶14), which meets an aerogel comprising a polyhydroxy benzene compound crosslinked with formaldehyde, and which must necessarily either be a hydrophilic or hydrophobic aerogel. Terlesky et al. expressly teaches that fluorescent dyes are suitable for detecting nucleic acids. See ¶26. This meets instant claim 24. The nucleic acid binding agent binds DNA or RNA (see ¶36). It would have been obvious to one or ordinary skill in the art at the time the instant invention was made to coat a substrate with an aerogel made from resorcinol (which is a polyhydroxybenzene) and formaldehyde (which will crosslink the resorcinol), the aerogel of which consists of resorcinol and formaldehyde, and to functionalize the aerogel by attaching an amino silane to the aerogel, and further attaching a nucleic acid detection portion such as a fluorescent dye which targets and binds DNA or RNA, as disclosed in ¶14, ¶18-19, ¶26, and ¶36 of Terlesky, as well as the abstract and entire document, because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 
As the embodiment of aerogel disclosed in Terlesky and discussed above is identical to the functionalized aerogel produced by the method of the instant claims, in that a resorcinol formaldehyde aerogel is functionalized with amino silane groups (which are a chemical linker comprising an amine), the aerogel of Terlesky is the same as that recited in the instant claims and will therefore have the same properties as the aerogel of the instant claims, including being capable of being exposed to a liquid and then re-dried in a gas while retaining at least 70% of the first volume as recited in instant claim 20 or retaining at least 90% of the first volume as recited in instant claim 28. Case law holds that a material and its properties are inseparable.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  The burden is shifted to Applicants to provide factually supported objective evidence which demonstrates the contrary. MPEP 2112 states “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Furthermore, it is noted that there is no amount of liquid recited in the claim. Thus, for example, 10 grams of an aerogel could be exposed to 0.01 ml. of a liquid (which also is not specified), followed by drying, and would retain at least 90% of the volume.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Terlesky et al. (US 2004/0152085) and further in view of Droege (US 5,945,084).
Terlesky et al. teach the substrates s as described in this action above, the rejection of which is incorporated herein by reference. While Terlesky et al. teach that resorcinol formaldehyde aerogels can be used as the aerogel in the invention (¶14), Terlesky et al. does not expressly recite the respective amounts of these materials to use to form the aerogels of the invention.
However, Droege teaches aerogels formed from hydroxylated benzenes, including resorcinol, and aldehydes, including formaldehyde (see abstract). In the Examples of Droege, a molar ratio of about 1:2 resorcinol to formaldehyde is used to produce the compositions, including aerogels of the invention (See, for example, column 15, lines 60-61). Both Terlesky and Droege relate to the field of aerogel compositions and their uses. While Terlesky et al. teach that resorcinol formaldehyde aerogels can be used as the aerogel in the invention (¶14), Terlesky et al. do not expressly recite the respective amounts of these materials to use to form the aerogels of the invention.  One of ordinary skill in the art would be motivated to look to Droege, which specifically describes resorcinol formaldehyde aerogels and their production, to determine the proper proportions to utilize to produce the resorcinol formaldehyde aerogels disclosed in ¶14 of Terlesky et al.  

Allowable Subject Matter
Claims 1-5 and 7-12 are allowed.
The closest prior art is Rhine et al. (US 2006/0286360) and Terlesky (US 2004/0152085). Terlkesy is as discussed above. Terlesky fails to disclose a chemical linker comprising an alkyne or an azide and fails to disclose that the chemical linker is further bound to a signaling moiety via the alkyl or the azide via click chemistry. Rhine is as discussed in the Non-Final rejection mailed on 1/4/2021. Rhine fails to disclose that the chemical linker, i.e. the alkyne, is further bound to a signaling moiety as required by instant claim 1. Rhine further teaches that the aerogel is a hybrid organic-inorganic aerogel and thus the aerogel of Rhine is excluded from claim 20, which requires that the aerogel consist of a polyhydroxybenzene compound crosslinked with formaldehyde.

Response to Arguments
Applicant’s arguments with regards to the rejection of the claims over Rhine et al. are persuasive in light of the amendments to the claims.  The rejection of the claims over Rhine et al. has been withdrawn. 
Applicant’s arguments with regards to the rejection over claims 1-5 and 7-12 over Terlesky are persuasive. The rejection claims 1-5 and 7-12 only as obvious over Terlesky has been withdrawn. 
Applicant argues that the presence of a silane as disclosed in Terlesky is excluded from newly added claim 20. This is not persuasive. 
While claim 20 recites that the aerogel consists of a polyhydroxbenzene crosslinked with formaldehyde, the claim further recites that the aerogel is modified with a chemical linker comprising a reactive moiety comprising any of an amine, an amide, an azide, an alkane, an alkene, an alkyne, or a thiol, thereby producing a functionalized aerogel. Terlesky expressly teaches chemical linkers which are amino silanes, which are chemical linkers comprising an amine. This falls within the scope of newly presented claim 20. Each of claims 21-28 are rejected as indicated above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338.  The examiner can normally be reached on 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARA B BOYLE/Primary Examiner, Art Unit 1766